PER CURIAM.
At the .outset, appellant contends that she was not notified of a hearing at which an adjudication was made affecting certain of her rights. However, the record discloses that appellant was given adequate *268notice of the hearing, and thus appellant was not denied due process of law.
Appellant, in her other points on appeal, contends that the chancellor abused his discretion by making certain amendments to a final decree of divorce. Upon considering those contentions of appellant which are not now moot, we believe that she has failed to show that the chancellor committed reversible error. Therefore, the order is affirmed.
Attorney for appellant has filed motions for attorney’s fees for prosecuting this appeal. Upon consideration, the motions are denied.
Affirmed.
LILES, C. J., and ALLEN and HOB-SON, JJ., concur.